         Case 1:17-cv-00548-TSC Document 46 Filed 01/31/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                          )
KNIGHT FIRST AMENDMENT INSTITUTE )
AT COLUMBIA UNIVERSITY,                   )
                                          )
                              Plaintiff,  )
                                          )
            v.                            )             No. 1:17-cv-00548-TSC
                                          )
DEPARTMENT OF HOMELAND                    )
SECURITY, et al.,                         )
                                          )
                              Defendants. )
____________________________________      )

               DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Defendants’ Department of Homeland Security, U.S. Customs and Border Protection, and

U.S. Immigrations and Customs Enforcement move for summary judgment pursuant to Fed. R.

Civ. P. 56(a). The grounds for defendants’ motion appear in the accompanying memorandum.

                                          Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          ELIZABETH J. SHAPIRO
                                          Deputy Director

                                          s/ David M. Glass
                                          DAVID M. GLASS, DC Bar 544549
                                          Senior Trial Counsel
                                          Department of Justice, Civil Division
                                          Federal Programs Branch
                                          1100 L Street, N.W., Room 12020
                                          Washington, D.C. 20530
                                          Tel: (202) 514-4469/Fax: (202) 616-8460
                                          E-mail: david.glass@usdoj.gov
Dated: January 31, 2020                   Attorneys for Defendants
          Case 1:17-cv-00548-TSC Document 46 Filed 01/31/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I certify that I served the within motion, the memorandum in support of the motion, the

exhibits to the motion, defendants’ statement pursuant to LCvR 7(h)(1), and the proposed order

on all counsel of record by filing them with the Court by means of its ECF system on January 31,

2020.

                                             s/ David M. Glass




                                                2
